UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended September30, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number 333-148984 PLATA RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 75-3267338 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2911 Park Avenue, Pasay City, Metro Manilla, Philippines (Address of principal executive offices) 632-886-788 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: October 29, 2010: 63,800,000 common shares -1- INDEX Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at September 30, 2010 and December 31, 2009 4 Statement of Operations For the three and nine months ended September 30, 2010 and 2009 and for the period July 17, 2007 (Date of Inception) to September 30, 2010 5 Statement of Cash Flows For the nine months ended September 30, 2010 and 2009 and for the period July 17, 2007 (Date ofInception) to September 30, 2010 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 17 ITEM 4. Controls and Procedures 17 ITEM 4T. Controls and Procedures 18 PART 11. OTHER INFORMATION 19 ITEM 1. Legal Proceedings 19 ITEM 1A. Risk Factors 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3. Defaults Upon Senior Securities 22 ITEM 4. Submission of Matters to a Vote of Security Holders 22 ITEM 5. Other Information 22 ITEM 6. Exhibits 22 SIGNATURES. 23 -2- PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Plata Resources, Inc. (pre-exploration stage company) at September 30, 2010 (with comparative figures as at December 31, 2009) and the statement of operations for the three and nine months ended September 30, 2010 and 2009 and for the period from July 17, 2007 (date of inception) to September 30, 2010 and the statement of cash flows for the nine months ended September 30, 2010 and 2009 and for the period from July 17, 2007 (date of inception) to September 30, 2010 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. -3- PLATA RESOURCES, INC. (Pre-exploration Stage Company) BALANCE SHEETS (Unaudited) September 30, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash Accounts receivable - Total Current Assets LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable Advances from related parties Total Current Liabilities STOCKHOLDERS’ EQUITY Common stock 750,000,000 shares authorized, at $0.001 par value; 63,800,000 shares issued and outstanding Capital in excess of par value Deficit accumulated during the pre-exploration stage Total Stockholders’ Equity The accompanying notes are an integral part of these unaudited financial statements. -4- PLATA RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF OPERATIONS For the three and nine months ended September 30, 2010 and 2009 and for the period from July 17, 2007 (date of inception) to September 30, 2010 (Unaudited) Three monthsended Sept. 30, 2010 Three monthsended Sept. 30,2009 Nine monthsended Sept. 30, 2010 Nine months ended Sept. 30, 2009 From July 17, 2007 (date of inception) to Sept. 30,2010 REVENUES $- $- $ - $ - $- EXPENSES Exploration costs Impairment of mineral claim acquisition costs - General and administrative NET LOSS $ (16,052) $ (20,030) NET LOSS PERCOMMON SHARE Basic and diluted $ (0.00) $ (0.00) WEIGHTED AVERAGE OUTSTANDING SHARES Basic and diluted The accompanying notes are an integral part of these unaudited financial statements. -5- PLATA RESOURCES, INC. (Pre-exploration Stage Company) STATEMENT OF CASH FLOWS For the nine months ended September 30, 2010 and 2009 and for the period from July 17, 2007 (date of inception) to September 30, 2010 (Unaudited) Nine months ended Sept. 30, 2010 Nine months ended Sept. 30, 2009 From July 17, 2007 (date of inception)to Sept. 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (16,052) Adjustments to reconcile net loss to net cash provided by operating activities: Capital contributions – noncash expenses Changes in accounts receivable - - Changes in accounts payable Net Cash (Used) in Operations CASH FLOWS FROM INVESTING ACTIVITIES: - - - CASH FLOWS FROM FINANCING ACTIVITIES Advances from related parties Proceeds from issuance of common stock - - Net cash provided by financing activities Net Increase (Decrease) in Cash Cash at Beginning of Period 31,764 - CASH AT END OF PERIOD $ 21,362 $ 21,362 SUPPLEMENTAL DISCLOSURE OF NONCASH FINANCING ACTIVITIES Capital contributions – noncash expenses The accompanying notes are an integral part of these unaudited financial statements -6- PLATA RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2010 (Unaudited) 1.ORGANIZATION The Company, Plata Resources Inc., was incorporated under the laws of the State of Nevada on July 17, 2007 with the authorized capital stock of 750,000,000 shares at $0.001 par value. The Company was organized for the purpose of acquiring and developing mineral properties.At the report date mineral claims, with unknown reserves, had been acquired.The Company has not established the existence of a commercially minable ore deposit and therefore has not reached the development stage and is considered to be in the pre-exploration stage. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Methods The Company recognizes income and expenses based on the accrual method of accounting. Dividend Policy The Company has not yet adopted a policy regarding payment of dividends. Basic and Diluted Net Income (loss) Per Share Basic net income (loss) per share amounts are computed based on the weighted average number of shares actually outstanding.Diluted net income (loss) per share amounts are computed using the weighted average number of common and common equivalent shares outstanding as if shares had been issued on the exercise of the common share rights unless the exercise becomes antidulutive and then only the basic per share amounts are shown in the report. Income Taxes The Company utilizes the liability method of accounting for income taxes.Under the liability method deferred tax assets and liabilities are determined based on differences between financial reporting and the tax bases of the assets and liabilities and are measured using the enacted tax rates and laws that will be in effect, when the differences are expected to be reversed.An allowance against deferred tax assets is recorded, when it is more likely than not, that such tax benefits will not be realized. On September 30, 2010 the Company had a net operating loss carry forward of $103,509 for income tax purposes.The tax benefit of approximately $31,000 from the loss carry forward has been fully offset by a valuation reserve because the future tax benefit is undeterminable since the Company is unable to establish a predictable projection of operating profits for future years.Losses will expire during 2031. -7- PLATA RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2010 (Unaudited) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Foreign Currency Translations Part of the transactions of the Company were completed in Canadian dollars and have been translated to US dollars as incurred, at the exchange rate in effect at the time, and therefore, no gain or loss from the translation is recognized.The functional currency is considered to be US dollars. Revenue Recognition Revenue is recognized on the sale and delivery of a product or the completion of a service provided. Advertising and Market Development The company expenses advertising and market development costs as incurred. Financial Instruments The carrying amounts of financial instruments are considered by management to be their fair value due to their short term maturities. Estimates and Assumptions Management uses estimates and assumptions in preparing financial statements in accordance with general accepted accounting principles.Those estimates and assumptions affect the reported amounts of the assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Actual results could vary from the estimates that were assumed in preparing these financial statements. Statement of Cash Flows For the purposes of the statement of cash flows, the Company considers all highly liquid investments with a maturity of three months or less to be cash equivalents. Environmental Requirements At the report date environmental requirements related to the mineral claim acquired are unknown and therefore any estimate of any future cost cannot be made. -8- PLATA RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2010 (Unaudited) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES - Continued Impairment of Long-lived Assets The Company reviews and evaluates long-lived assets for impairment when events or changes in circumstances indicate that the related carrying amounts may not be recoverable.The assets are subject to impairment consideration under ASC 360-10-35-17 if events or circumstances indicate that their carrying amounts might not be recoverable.When the Company determines that an impairment analysis should be done, the analysis will be performed using rules of ASC 930-360-35, Asset Impairment, and 360-10-15-3 through 15-5, Impairment or Disposal of Long-Lived Assets. Mineral Property Acquisition Costs Cost of acquisition and option costs of mineral rights are capitalized upon acquisition.Mine development costs incurred to develop new ore deposits, to expand the capacity of mines, or to develop mine areas substantially in advance of current production are also capitalized once proven and probable reserves exist and the property is a commercially mineable property.Costs incurred to maintain current production or to maintain assets on a standby basis are charged to operations.If the Company does not continue with exploration after the completion of the feasibility study, the mineral rights will be expensed at that time.Costs of abandoned projects are charged to mining costs including related property and equipment costs.To determine if these costs are in excess of their recoverable amount periodic evaluation of carrying value of capitalized costs and related property and equipment costs are based upon expected future cash flows and/or estimated salvage value in accordance with Accounting Standards Codification (ASC) 360-10-35-15, Impairment or Disposal of Long-Lived Assets. Various factors could impact our ability to achieve forecasted production schedules.Additionally, commodity prices, capital expenditure requirements and reclamation costs could differ from the assumptions the Company may use in cash flow models used to assess impairment.The ability to achieve the estimated quantities of recoverable minerals from exploration stage mineral interests involves further risks in addition to those factors applicable to mineral interests when proven and probable reserves have been identified, due to lower level of confidence that the identified mineralized material can ultimately be mined Reclassification Certain of the prior period’s figures have been reclassified to conform with the current period’s financial statement presentation. Recent Accounting Pronouncements The Company does not expect that the adoption of other recent accounting pronouncements will have a material impact on its financial statements. -9- PLATA RESOURCES, INC. (Pre-exploration Stage Company) NOTES TO FINANCIAL STATEMENTS September 30, 2010 (Unaudited) 3.AQUISITION OF MINERAL CLAIM On August 1, 2007, the Company acquired the Bontoc Gold Claim located in the Republic of Philippines from Castillo Explorations LLC., an unrelated company, for the consideration of $5,000.The Bontoc Gold Claim is located in the Philippines near the town of Bontoc.Under Philippine law, the claim remains in good standing as long as the Company has an interest in it.There is no annual maintenance fee or minimum exploration work required on the Claim. The acquisition costs have been impaired and expensed because there has been no exploration activity nor has there been any reserve established and we cannot currently project any future cash flows or salvage value for the coming year and the acquisition costs might not be recoverable. 4.SIGNIFICANT TRANSACTIONS WITH RELATED PARTIES Officers-directors and their families have acquired 63% of the common stock issued, have made advances of $6,211, and have made contributions to capital in the form of noncash expenses in the amount of $44,200. 5. CAPITAL STOCK On September 18, 2007, Company completed a private placement consisting of 40,000,000 post split common shares sold to directors and officers for a total consideration of $2,000.On October 31, 2007, the Company completed a private placement of 23,800,000 post split common shares for a total consideration of $59,500. On January 22, 2009, the shareholders of the Company approved a 20 to 1 forward split, resulting in an increase of the outstanding shares of common stock from 3,190,000 to 63,800,000.The 63,800,000 post split common shares are shown as split from the date of inception. 6.SUBSEQUENT EVENTS The Company has evaluated subsequent events through to November 3, 2010 which is the date the financial statements were issued. -10- ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the information contained in the financial statements of Plata Resources, Inc. (“Plata Resources” or “the Company”) and the notes which form an integral part of the financial statements which are attached hereto. The financial statements mentioned above have been prepared in conformity with accounting principles generally accepted in the United States of America and are stated in United States dollars. We were incorporated on July 17, 2007 under the laws of the State of Nevada.We are a pre-exploration stage company.A pre-exploration stage company is one engaged in the search of mineral deposits or reserves but is not in either the development or production stage.It might take us years before we are able to be in either the development or production stage and the chances are that we might never be in either of these two stages.Our mineral property is called the Bontoc Gold Claim (the “Bontoc Claim”) and is located in the Philippines.We own 100% of the Bontoc Claim.It consists of one – 9 unit claim block containing 102.5 hectares which have been staked and recorded with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of Philippines. We have no revenue, have achieved losses since inception, have no operations and have relied upon the sale of our securities and loans from our officers and directors to fund our operations. Our administrative office is located at 2911 Park Avenue, Pasay City, Metro Manila, Philippines (Tel:632-886-788) and our registered statutory office is located at Suite 129 – 123 Wnye Lane, Carson City, Nevada, 89706. Plata Resources presently has minimal day-to-day operations; mainly comprising the maintaining of the Bontoc Claim in good standing on an annual basis and preparing the various reports to be filed with the United States Securities and Exchange Commission (the “SEC”) as required. Our Form 10-Q includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Form 10-Q. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. LIQUIDITY AND CAPITAL RESOURCES Plata Resources has had no revenue since inception and its accumulated deficit is $103,509.To date, the growth of Plata Resources has been funded by the sale of shares and advances by its directors in order to meet the requirements of filing with the SEC. The plan of operations during the next twelve months is for us to explore the Bontoc Claim as recommended by Geraldo Peralta and maintain the Company in good standing with the regulatory authorities for the next several years.Presently we do not have the funds to consider any additional mineral claims. Our management estimates that a minimum of $24,200 will be required over the next twelve months to pay for such expenses as bookkeeping ($3,940), work undertaken by the independent accountant ($4,550), Edgar fees ($1,250), office and miscellaneous ($500), payments to the transfer agent for annual fees and issuance of shares ($1,000) and payment to third party creditors in the amount of $12,960.At present, we have sufficient funds to pay for future expenses and eliminate accounts payable from the cash we have on hand.In subsequent years our future operations and growth will be dependent on our ability to raise capital for expansion and to seek revenue sources. -11- RESULTS OF OPERATIONS Our Mineral Property Plata has purchased a 100% interest in the Bontoc Claim. Our claim consists of one – 9 unit claim block containing 102.5 hectares which have been staked and recorded with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of Philippines. The Bontoc Claim was staked to cover gold zones within the claim boundaries, and we hope the mineralization is similar to the Ramos Gold Claim, which is located approximately 22 kilometers to the west of the Bontoc Claim, which produced in excess of 32 million ounces of gold and is currently being reactivated on a limited basis.Previous exploration work to investigate the mineral potential of the Bontoc Claim has outlined some favorable areas for continued exploration and development. Description and Location Bontoc Claim consists of 1 unpatented mineral claim, located 23 kilometers Southeast of the city of Bontocat UTM co-ordinates Latitude 17°07’00”N and Longitude 120°58’00”E. The mineral claim was assigned to Plata by Castillo Explorations LLC and the said assignment was filed with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of the Philippines. Accessibility, Climate, Local Resources, Infrastructure and Topography Bontoc Gold Claim is accessible from the city of Bontoc by traveling on the country’s only highway system which for the most part consists of one lane in each direction and by taking an all weather gravel road. The province is nestled deep in the Cordillera mountain range. Landlocked, it is bounded by the mountains of Benguet on the west and those of the Mountain Province in the north. The terrain is mountainous, sloping into gently rolling hills and plateaus. Its mountain ranges reach an elevation of 2,523 meters above sea level. V-shaped gullies, creeks, streams and U-shaped rivers drain through the valleys. It is the premier mining district.Some 80% of the total Philippine gold production comes from the Cordillera. The Philippines is situated between 5 and 22 degrees North latitude.This means the country falls within the so-called tropical climate zone, a zone characterized by high temperatures the whole year round, relatively high rainfall and lush vegetation. Rainfall on the city can occur in every month, but the wettest months are October, November and December.Annual rainfall is approximately 1.5 meters.Due to the steep, deforested, mountains on average 60 percent of the rainwater runs off fast to the sea.The remaining 40 percent partly evaporates and partly seeps through to the island’s underground water aquifier. Bontoc has an experienced work force and will provide all the necessary services needed for an exploration and development operation, including police, hospitals, groceries, fuel, helicopter services, hardware and other necessary items. Drilling companies and assay facilities are present in Bontoc. History Deposits of shell and eroded sand formed the basis for the limestone, which makes up most of Philippines. This limestone was, over the ages, pushed upwards, making it possible to find today sea fossils high in the country’s mountains. This pushing up continues today. It is caused by the fact that the Philippine Plate, on which most of the country lies, is slowly diving under the Eurasian Plate of the mainland of Asia. -12- The Philippines is characterized by steep mountains without any substantial forest cover. Highest peaks reach over 1,000 meters. The island is 300 km long and 35 km wide. High, steep mountains, short distances and lack of forest cover mean that rainwater runs fast to the sea, causing substantial erosion. The island has vast copper, gold and coal reserves which are mined mainly in the central part. Numerous showings ofmineralization have been discovered in the area and six prospects have achieved significant production, with the nearby Ramos Gold Mine (22 kilometers away) producing 185,000 ounces of Gold annually. During the 1990’s several properties west of Bontoc Claim were drilled by junior mineral exploration companies. Plata is preparing to conduct preliminary exploration work on its claim. Regional Geology of the Area The hilly terrains and the middle level plain contain crystalline hard rocks such as charnockites, granite gneiss, khondalites, leptynites, metamorphic gneisses with detached occurrences of crystalline limestone, iron ore, quartzo-feldspathic veins and basic intrusives such as dolerites and anorthosites. Coastal zones contain sedimentary limestones, clay, laterites, heavy mineral sands and silica sands. The hill ranges are sporadically capped with laterites and bauxites of residual nature.Gypsum and phosphatic nodules occur as sedimentary veins in rocks of the cretaceous age. Gypsum of secondary replacement occurs in some of the areas adjoining the foot hills of the Western Ghats. Lignite occurs as sedimentary beds of tertiary age. The Black Granite and other hard rocks are amenable for high polish. These granites occur in most of the districts except the coastal area. Stratigraphy The principal bedded rocks for the area of Bontoc Claim (and for most of the Philippines for that matter) are Precambrian rocks which are exposed along a wide axial zone of a broad complex. Gold at the Ramos Gold Mine (which, as stated above, is in close proximity to the Bontoc claim) is generally concentrated within extrusive volcanic rocks in the walls of large volcanic caldera. Intrusive In general the volcanoes culminate with effluents of hydrothermal solutions that carry precious metals in the form of naked elements, oxides or sulphides. These hydrothermal solutions intrude into the older rocks as quartz veins. These rocks may be broken due to mechanical and chemical weathering into sand size particles and carried by streams and channels. Gold occurs also in these sands as placers. Recent exploration result for gold occurrence in Bontoc, Mountain Province is highly encouraging. Gold belt in sheared gneissic rocks is found in three subparallel auriferous load zones where some blocks having 250 to 500 metre length and 1.5 to 2 metre width could be identified as most promising ones. -13- Structure (a)Depositional Environment/Geological Settings: Veins form in high-grade, dynamothermal metamorphic environment where metasedimentary belts are invaded by igneous rocks. (b)Host/Associated Rock Types: Hosted by paragneisses, quartzites, clinopyroxenites, wollastonite-rich rocks, pegmatites. Other associated rocks are charnockites, granitic and intermediate intrusive rocks, quartz-mica schists, granulites, aplites, marbles, amphibolites, magnetite-graphite iron formations and anorthosites. (c) Tectonic Setting(s): Katazone (relatively deep, high-grade metamorphic environments associated with igneous activity; conditions that are common in the shield areas). Deposit Types Deposits are from a few millimetres to over a metre thick in places. Individual veins display a variety of forms, including saddle-, pod- or lens-shaped, tabular or irregular bodies; frequently forming anastomosing or stockwork patterns Mineralization is located within a large fractured block created where prominent northwest-striking shears intersect the north striking caldera fault zone. The major lodes cover an area of 2 km and are mostly within 400m of the surface. Lodes occur in three main structural settings: (i)steeply dipping northweststriking shears; (ii)flatdipping (1040) fractures (flatmakes); and (iii)shatter blocks between shears. Most of the gold occurs in tellurides and there are also significant quantities of gold in pyrite. Mineralization No mineralization has been reported for the area of the property but structures and shear zones affiliated with mineralization on adjacent properties pass through it. Exploration Previous exploration work on the Bontoc Claim has not been recorded if it was ever done. Governmental records indicate that no detailed exploration has been completed on the property. Property Geology To the east of the property is intrusives consisting of rocks such as tonalite, monzonite, and gabbro while the property itself is underlain by sediments and volcanics. The intrusives also consist of a large mass of granodiorite towards the western most point of the property. The area consists of interlayered chert, argillite and massive andesitic to basaltic volcanics. The volcanics are hornfelsed, commonly contain minor pyrite, ­pyrrhotite. -14- Drilling Summary No drilling is reported on the Bontoc Claim. Sample Method, Sample Preparation, Data Verification All the exploration conducted to date has been conducted according to generally accepted exploration procedures with methods and preparation that are consistent with generally accepted exploration practices. No opinion as to the quality of the samples taken can be presented. No other procedures of quality control were employed. Interpretation and Conclusions The area is well known for numerous productive mineral occurrences including the Ramos Gold Claim. The locale of the Bontoc Claim is underlain by the units of the Precambrian rocks that are found at those mineral occurrence sites. These rocks consisting of cherts and argillites (sediments) and andesitic to basaltic volcanic have been intruded by granodiorite. Structures and mineralization probably related to this intrusion are found throughout the region and occur on the claim. They are associated with all the major mineral occurrences and deposits in the area. Mineralization found on the claim is consistent with that found associated with zones of extensive mineralization. Past work however has been limited and sporadic and has not tested the potential of the property. Potential for significant amounts of mineralization to be found exists on the property and it merits intensive exploration. Recommendations A two phased exploration program to further delineate the mineralized system currently recognized on Bontoc Claim is recommended. The program would consist of air photo interpretation of the structures, geological mapping, both regionally and detailed on the area of the main showings, geophysical survey using both magnetic and electromagnetic instrumentation in detail over the area of the showings and in a regional reconnaissance survey and geochemical soil sample surveying regionally to identify other areas on the claim that are mineralized and in detail on the known areas of mineralization. The effort of this exploration work is to define and enable interpretation of a follow-up diamond drill program, so that the known mineralization and the whole property can be thoroughly evaluated with the most up to date exploration techniques. -15- The proposed budget for the recommended work in US $43,964 or PHP 1,786,500 is as follows: Phase I US Dollars Philippine Peso Geological Mapping Geological Surveying Total Phase I Phase II Geological surveying and surface sampling (including sample collection an assaying) Total Phase II Total of Phases I and II $ 43,964 Competitive Factors The gold mining industry is fragmented, that is there are many, many gold prospectors and producers, small and large. We do not compete with anyone. That is because there is no competition for the exploration or removal of minerals from the Bontoc Claim. Plata will either find gold on its claim or not. If we do not, we will cease or suspend operations. We are an infinitely small participant in the gold mining market. Readily available gold markets exist in Philippines and around the world for the sale of gold. Therefore, we believe we will be able to sell any gold that we are able to recover. Regulations Our mineral exploration program is subject to the Philippine mineral requirements.We must comply with these laws to operate our business. Compliance with these rules and regulations will not adversely affect our operations. Subcontractors We intend to use the services of subcontractors for manual labor exploration work on the Bontoc Claim. It is the directors’ intention to engage the services of Geraldo Peralta, Professional Engineer, if he is available when needed, to supervise Phase I of our exploration program.If Mr. Peralta is not available the directors will attempt to locate another geologist to supervise the exploration program. Employees and Employment Agreements At present, we have no full-time employees.Our officers and directors do not have employment agreements with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future. There are presently no personal benefits available to our officers and directors. Our officers and directors will handle our administrative duties.They engage a geologist to supervise the surveying and exploration work on the Bontoc claim. Plan of Operation We are a start up, pre-exploration stage corporation and have not yet generated or realized any revenues from our business operations.In the future, unless we earn revenue or issue shares from our Treasury there might be the problem of Plata continuing as an on-going business. This is because we have not generated any revenues and no revenues are anticipated until we begin removing and selling minerals. There is no assurance we will ever reach this point. Accordingly, we must raise cash from sources other than the sale of minerals found on Bontoc Claim. Our only other source for cash at this time is investments by others. In the future, we must raise cash to implement our project and stay in business. -16- We will be conducting research in the form of exploration of our claim. Our exploration program is explained in as much detail as possible as in the prior pages.We will complete Phase I as set forth in Geraldo Peralta’s report dated August 16, 2007 in 2010. We are not going to buy or sell any plant or significant equipment during the next twelve months. Our exploration target is to find an ore body containing gold or other salable minerals, if any. Our success depends upon finding mineralized material. This includes a determination by our directors and officers if the Bontoc Claim contains reserves.There is no assurance there is any mineralization on the Bontoc Claim. Mineralized material is a mineralized body, which has been delineated by appropriate spaced drilling or underground sampling to support sufficient tonnage and average grade of metals to justify removal. If we do not find mineralized material or we cannot remove mineralized material, either because we do not have the money to do it or because it is not economically feasible to do it, we will cease operations and our shareholders will lose their investment in Plata. In addition, we may not have enough money to complete our entire exploration program as set forth by Geraldo Peralta on the Bontoc claim.We will have to raise additional funds to complete Phase II of our exploration program and there is no certainty that we will be able to do so when the time occurs. At the present time, we have not made any plans to raise additional money. If we need additional money and cannot raise it, we will have to suspend or cease operations. We must conduct exploration to determine what amount of minerals, if any, exist on the Bontoc Claim and if any minerals which are found can be economically extracted and profitably processed. Our claim is undeveloped raw land. Exploration and surveying has not been initiated and will not be initiated until Phase I is started and completed.To our knowledge and that of Geraldo Peralta, as set forth in his report, the Bontoc Claim has never been mined and there are no records of such with the Department of Mines for the Republic of the Philippines. Before minerals retrieval can begin, we must explore for and find mineralized material. After that has occurred we have to determine if it is economically feasible to remove the mineralized material. Economically feasible means that the costs associated with the removal of the mineralized material will not exceed the price at which we can sell the mineralized material. We cannot predict what that will be until we find mineralized material. We do not know if we will find mineralized material. We believe that activities occurring on adjoining properties are not material to our activities. The reason is that whatever is located on adjoining property may or may not be located on our claim. We do not claim to have any minerals or reserves whatsoever at this time on any of the Bontoc Claim. We intend to complete Phase I of our exploration program during the summer or fall of 2011 which will consist of geological mapping at a cost of $8,084 and geological surveying at a cost of $7,530.Our total cost for Phase I will be $15,614. The entire program, being both Phases I and II will consist of air photo interpretation of the structures, geological mapping, both regionally and detailed on the area of the main showings, geological survey using both magnetic and electromagnetic instrumentation in detail over the area of the showing and in a regional reconnaissance survey and geochemical soil sample surveying regionally to identify other areas on our claim that are mineralized and in detail on the known areas of mineralization.The effort of our exploration work is to define and enable interpretation of a follow-up diamond drill program, so that the known mineralization and the whole property can be thoroughly evaluated with the most up to date exploration techniques. -17- We estimate it will take up to 5 to 7 days to complete Phase I of our exploration program. The initial work on the Bontoc has commenced and has been detailed above.The completion is expected to occur during this summer. There is no historical financial information about us upon which to base an evaluation of our performance. We are a pre-exploration stage corporation and have not generated any revenues from operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, possible delays in the exploration of the Bontoc claim, and possible cost overruns due to price and cost increases in services.To become profitable and competitive, we will conduct the research and exploration of the Bontoc claim before we start production of any minerals we may find. In the future we will have to seek equity funding to give us sufficient working capital to meet our ongoing obligations and continue our exploration activities on the Bontoc claim.We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in an additional dilution to existing shareholders. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK. We believe that there have been no significant changes in our market risk exposures for the nine months ended September 30, 2010. Trends We are in the pre-explorations stage, have not generated any revenue and have no prospects of generating any revenue in the foreseeable future.We are unaware of any known trends, events oruncertainties that have had, or are reasonably likely to have, a material impact on our business or income, either in the long term of short term. ITEM 4.CONTROLS AND PROCEDURES Stanford has considered certain internal control procedures as required by the Sarbanes-Oxley (“SOX”) Section 404 A which accomplishes the following: Internal controls are mechanisms to ensure objectives are achieved and are under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer. Good controls encourage efficiency, compliance with laws and regulations, sound information, and seek to eliminate fraud and abuse. These control procedures provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with U.S. generally accepted accounting principles. Internal control is "everything that helps one achieve one's goals - or better still, to deal with the risks that stop one from achieving one's goals." Internal controls are mechanisms that are there to help the Company manage risks to success. Internal controls is about getting things done (performance) but also about ensuring that they are done properly (integrity) and that this can be demonstrated and reviewed (transparency and accountability). In other words, control activities are the policies and procedures that help ensure the Company’s management directives are carried out. They help ensure that necessary actions are taken to address risks to achievement of the Company’s objectives. Control activities occur throughout the Company, at all levels and in all functions. They include a range of activities as diverse as approvals, authorizations, verifications, reconciliations, reviews of operating performance, security of assets and segregation of duties. -18- As of September 30, 2010, the management of the Company assessed the effectiveness of the Company’s internal control over financial reporting based on the criteria for effective internal control over financial reporting established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and SEC guidance on conducting such assessments.Management concluded, during the nine months ended September 30, 2010, internal controls and procedures were not effective to detect the inappropriate application of US GAAP rules.Refer to comments below.Management realized there are deficiencies in the design or operation of the Company’s internal control that adversely affected the Company’s internal controls which management considers are material weaknesses. In the light of management’s review of internal control procedures as they relate to COSO and the SEC the following were identified: ●The Company’s Audit Committee does not function as an Audit Committee should since there is a lack of independent directors on the Committee and the Board of Directors has not identified an “expert”, one who is knowledgeable about reporting and financial statements requirements, to serve on the Audit Committee. ●The Company has limited segregation of duties which is not consistent with good internal control procedures. ●The Company does not have a written internal control procedurals manual which outlines the duties and reporting requirements of the Directors and any staff to be hired in the future.This lack of a written internal control procedurals manual does not meet the requirements of the SEC or good internal control. ●There are no effective controls instituted over financial disclosure and the reporting processes. Management feels the weaknesses identified above, being the latter three, have not had any affect on the financial results of the Company.Management will have to address the lack of independent members on the Audit Committee and identify an “expert” for the Committee to advise other members as to correct accounting and reporting procedures. The Company and its management will endeavor to correct the above noted weaknesses in internal control once it has adequate funds to do so.By appointing independent members to the Audit Committee and using the services of an expert on the Committee will greatly improve the overall performance of the Audit Committee.With the addition of other Board Members and staff the segregation of duties issue will be address and will no longer be a concern to management.By having a written policy manual outlining the duties of each of the officers and staff of the Company will facilitate better internal control procedures. Management will continue to monitor and evaluate the effectiveness of the Company’s internal controls and procedures and its internal controls over financial reporting on an ongoing basis and are committed to taking further action and implementing additional enhancements or improvements, as necessary and as funds allow. ITEM 4A.CONTROLS AND PROCEDURES There were no material changes in the Company’s internal controls or in other factors that could materially affect the Company’s disclosure controls and procedures subsequent to the Evaluation Date, nor any significant deficiencies or material weaknesses in such disclosure controls and procedures requiring corrective actions. -19- PART 11 – OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS There are no legal proceedings to which Plata Resources is a party, or to which the Bontoc Claim is subject, nor to the best of management’s knowledge are any material legal proceedings contemplated. ITEM 1A.RISK FACTORS An investment in our securities involves an exceptionally high degree of risk and is extremely speculative. You should consider many important factors in determining whether to purchase the shares in our Company. The following risk factors reflect the potential and substantial material risks which could be involved if you decide to purchase shares in our Company. 1.We are a pre-exploration stage company but have not yet commenced exploration activities on the Bontoc Claim.We expect to incur operating losses for the foreseeable future. We have not yet commenced exploration on the Bontoc Claim located in the Philippines. Accordingly, we have no way to evaluate the likelihood that our exploration activities and our business endeavors will be successful. We were incorporated on July 17, 2007 and to date have been involved primarily in organizational activities and the acquisition of our mineral claim. We have not earned any revenues as of the date of this 10-Q and have loss to date of $103,509. Potential investors, who wish to acquire shares in our Company, should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the Bontoc that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development and production of minerals from the Bontoc Claim, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. 2.There is the risk that the Bontoc Claim does not contain any known ore body resulting in any funds spent on future explorations might be lost. There is the likelihood of the Bontoc Claim containing little or no economic mineralization or reserves of gold or any other minerals. We have a geological report detailing previous exploration in the area, and the claim has been staked per Philippines regulations. Even though the area around the Bontoc Claim is rich in mineralization there is no assurance that the Bontoc Claim itself will have any minerals on it.This, being the case, the funds spent on exploration of the Bontoc Claim might be spent without any meaningful results being obtained. 3.Because we have not surveyed the Bontoc Claim, we may discover mineralization which might not be within our actual claim boundaries. While we have a 100% ownership in the mineral on the Bontoc Claim, this should not be construed as a guarantee of the Bontoc’s boundaries. Until the claim is surveyed, the precise location of the boundaries of Bontoc Claim may be in doubt. If we discover mineralization that is close to the Bontoc’s boundaries, it is possible that some or all of the mineralization may occur outside its boundaries. In such a case, we would not have the right to extract those minerals. -20- 4.If Plata discovers commercial reserves of gold or other minerals on the Bontoc, we can provide no assurance that we will be able to successfully advance the Bontoc into commercial production. If our exploration program is successful in establishing ore of commercial tonnage and grade, we will require additional funds in order to advance the Bontoc into commercial production. Obtaining additional financing would be subject to a number of factors, including the market price for the minerals, investor acceptance of the Bontoc and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. We may be unable to obtain any such funds, or to obtain such funds on terms that we consider economically feasible and you may lose your investment in our Company. 5.Because the probability of an individual mineral claim ever having reserves is extremely remote, in all probability our Bontoc Claim might not contain any reserves. Because the probability of an individual mineral claim ever having reserves is extremely remote, in all probability our Bontoc Claim does not contain any reserves, and any funds spent on exploration will be lost. If we cannot raise further funds as a result, we may have to suspend or cease operations entirely which would result in the loss of your investment. 6.If access to the Bontoc Claim is restricted by inclement weather, we may delay our exploration program. It is possible that rain, during the wet season in the Philippines, could cause the access roads to the Bontoc Claim by making it impossible to reach the claim itself. If the roads are impassable we would be delayed in our exploration timetable. 7.There has been relatively little if any exploration work on the Bontoc Claim to date and no recorded drilling activity. As indicated in the geological report prepared by Geraldo Peralta, Professional Geologist, dated August 16, 2007, there has been no detailed exploration work undertaken on the Bontoc Claim and no recorded drilling activity.Therefore, the Bontoc Claim is a grass root exploration program which might result in no mineralization being discovered at all.If this is the case, the money you have spent to acquire shares in our Company might be lost. 8.Our two directors and officers are not professional geologists and therefore will have to rely upon professional geologists in the exploration of the Bontoc Claim. Even though our President, Dexter Caliso, has a Certificate in aerial mapping and surveying from the Bureau of Mines and Geoscience in the Philippines, he does not possess the exploration skills to supervise Phase I of the exploration program on the Bontoc Claim.Our other director and officer, Presentacion Coranes has no background in mineral exploration.Therefore, the directors will have to rely upon professional geologists to undertake the exploration program on the Bontoc.If a geologist cannot be found at the time the directors wish to commence Phase I then it will have to be delayed.This might result in a lack of money in the future. 9.If we are fortunate in the future to recover ore from the Bontoc Claim, the demand for our ore many be slow due to economic situations in world mineral prices resulting in reduced revenues, if any, to Plata. Our continued success in the future, when and if we go into the production stage, will be dependent on the growth in demand for ore. World prices of metals will have an impact on our revenues; for example, if the prices are low for gold and our production costs are high it will result in us either losing money or discontinuing production. This will limit our ability to generate revenues and our financial condition and operating results will be harmed. -21- 10.Our officers and directors have other business besides Plata which will mean they will not be able or willing to devote a sufficient amount of time to our business operations which might result in our Company failing. Messrs. Dexter Caliso and Presentacion Coranes, who are our officers and directors, currently devote approximately 4-5 hours per week each in providing management services to Plata. While they presently possess adequate time to attend to the Company’s interests, it is possible that the demands from other obligations could increase, with the result that they would no longer be able to devote sufficient time to the management of our business. This could negatively impact our business development. RISKS ASSOCIATED WITH THIS PURCHASE OF OUR SHARES: 11.The trading in our shares will be regulated by the SEC’s Rule 15G-9 which established the definition of a “Penny Stock”. Our shares are quoted on the Pink Sheets in the United States and therefore are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 ($300,000 jointly with spouse), or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may make it difficult for you to resell any shares you may purchase in our Company, if at all. 12.You will incur immediate and substantial dilution of the price of your shares if we have to issue additional share capital to meet our ongoing commitments. In the event we wish to issue more shares from Treasury to meet our future demands for funds it might result in our price per share less than the amount you paid for your shares in our Company.If this were the case, you would have acquired shares at a higher price and with the additional shares being issued you would suffer a dilution in the percentage of ownership you have in Plata. 13.Our directors and officers, collectively own 40,000,000 common shares or 63% of the issued and outstanding share capital of Plata.In the future, if they wished to sell either all or part their shares, they could adversely affect the market price of the trading shares. Due to the amount of shares held by Messrs. Caliso and Coranes, if they were able to sell even a small percentage of their shares it could have an adverse effect on the market price and might restrict you from selling your shares at the price you had hoped for.Other than the shares owned by our two directors which have been qualified under an effective registration statement on April 29, 2008, being 4,000,000 shares, the balance of their shares, being 36,000,000, are subject to Rule 144 under the Securities Act of 1933 which restricts the ability of our directors or officers to sell their shares.Nevertheless, even a small number of shares sold by them could affect the market value of the shares considerably. 14.We have no plans in the immediate future to pay dividends. We will not be paying any dividends in the immediate future and will use whatever funds we have, and especially those obtained from any revenues derived from our Bontoc Claim, to re-invest into further exploration work. -22- ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None ITEM 3.DEFAULTS UPON SENIOR SECURITIES None ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no matters brought forth to the securities holders to vote upon during this quarter. ITEM 5.OTHER INFORMATION None ITEM 6.EXHIBITS The following exhibits are included as part of this report by reference: Exhibit No. Description Certificate of Incorporation (incorporated by reference from Plata Resources Registration Statement on Form SB-2 filed on January 31, 2008, Registration No. 333-148984). Certificate of Correction (incorporated by reference from Plata Resources Registration Statement on Form SB-2 filed on January 31, 2008, Registration No. 333-148984). Articles of Incorporation (incorporated by reference from Plata Resources Registration Statement on Form SB-2 filed on January 31, 2008, Registration No. 333-148984). Bylaws (incorporated by reference from Plata Resources Registration Statement on Form SB-2 filed on January 31, 2008, Registration No. 333-148984) Transfer Agent and Registrar Agreement (incorporated by reference from Plata Resources Registration Statement on Form SB-2 filed on January 31, 2008, Registration No. 333-148984). -23- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PLATA RESOURCES, INC. (Registrant) Date: November 3, 2010 DEXTER R. CALISO Chief Executive Officer, President and Director Date: November 3, 2010 PRESENTACION A. CORANES Chief Financial Officer, Secretary and Director -24-
